Citation Nr: 1446842	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the right knee prior to May 27, 2011; in excess of 30 percent from May 27, 2011, to March 27, 2014; and in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the left knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to July 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that granted service connection for musculoligamentous strain of both knees, assigning an initial 10 percent disability rating for each knee.  By a rating decision issued in November 2011, the RO granted the Veteran a separate 30 percent rating for what it identified at the time as limitation of extension of the right knee.  However, in a March 2012 rating decision, the RO found that there had been clear and unmistakable error in the November 2011 rating decision assigning the separate 30 percent rating.  In the March 2012 decision, the RO terminated the separate rating and, instead, awarded the Veteran an increased rating, to 30 percent, for his musculoligamentous strain of the right knee, effective from May 27, 2011.  Thus, the effect of the March 2012 decision was to award an increased rating of 30 percent for the Veteran's musculoligamentous strain of the right knee, effective from May 27, 2011, and to eliminate the award of a separate rating.  In a June 2014 decision, the RO reduced the rating for the Veteran's right knee disorder to 10 percent, effective March 27, 2014.  

Thus, a review of the procedural history of his claims establishes that the Veteran is in receipt of a single rating for his right knee disorder-musculoligamentous strain of the right knee-which was initially rated as 10 percent disabling prior to May 27, 2011; as 30 percent disabling from May 27, 2011, to March 27, 2014; and as 10 percent disabling thereafter. 

The Board denied the Veteran's claims for higher ratings, most recently in September 2012.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in an undated document, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the Board's September 2012 decision.  The Court granted the joint motion in July 2013 and remanded the Veteran's claims.  The Board subsequently remanded the case in February 2014 for further evidentiary development and adjudication.  The Board instructed the RO to provide the Veteran with a VA examination, and then re-adjudicate the claims.  The RO scheduled the Veteran for a VA examination, which was conducted in March 2014.  The Veteran was then provided supplemental statements of the case in June and July 2014, in which the RO again denied the Veteran's claims for increase, and reduced the right knee rating, as noted above.  

The Board further notes that in a June 2014 rating decision, the agency of original jurisdiction (AOJ) awarded a separate 10 percent disability rating for instability of the right knee as part of consideration of the proper rating for service-connected musculoligamentous strain of the left knee.  Nevertheless, the instability issue has not been addressed in any supplemental statement of the case following the June 2014 rating decision.  Because the claims that were originally appealed to the Board included an increased disability rating for musculoligamentous strain of the left knee, and because the AOJ awarded a separate disability rating for left knee instability pursuant to that claim, the question of whether a higher rating should now be assigned for instability of the left knee remains on appeal.  Given that this issue has not been addressed by the AOJ in a supplemental statement of the case, a remand is required as to that issue.  (The remand follows the decision below.)


FINDINGS OF FACT

1.  For the period prior to May 27, 2011, the Veteran's musculoligamentous strain of the right knee was manifested by subjective complaints of pain, stiffness, and weakness; objective findings reflected pain on motion, tenderness, and disability tantamount to motion limited to no worse than 0 degrees of extension and 140 degrees of flexion.

2.  From May 27, 2011, to March 27, 2014, the Veteran's musculoligamentous strain of the right knee was manifested by subjective complaints of pain, stiffness, and weakness; objective findings reflected disability tantamount to motion limited to no worse than 20 degrees of extension and 80 degrees of flexion.

3.  From March 27, 2014, the Veteran's musculoligamentous strain of the right knee has been manifested by subjective complaints of pain, stiffness, and weakness; objective findings reflected disability tantamount to motion limited to no worse than 0 degrees of extension and 130 degrees of flexion without pain on motion.

4.  The Veteran's musculoligamentous strain of the left knee has been manifested by subjective complaints of pain, stiffness, and weakness; objective findings reflect disability tantamount to motion limited to no worse than 10 degrees of extension and 90 degrees of flexion.


CONCLUSIONS OF LAW

1.  For the period prior to May 27, 2011, the criteria for an initial disability rating in excess of 10 percent for service-connected musculoligamentous strain of the right knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

2.  For the period from May 27, 2011,  to March 27, 2014, the criteria for a disability rating in excess of 30 percent for service-connected musculoligamentous strain of the right knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

3.  For the period from March 27, 2014, the criteria for a disability rating in excess of 10 percent for service-connected musculoligamentous strain of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

4.  The criteria for an initial disability rating in excess of 10 percent for service-connected musculoligamentous strain of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through June 2007, January 2008, and September 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the June 2007, January 2008, and September 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2007, January 2008, and September 2011 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the June 2007, January 2008, and September 2011 letters.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different and, in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claims for a higher initial ratings fall squarely within this pattern.  Thus, no additional VCAA notice was required.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records, as well as records of post-service treatment, have been associated with the claims file.  In addition, the Veteran was afforded VA examinations in July 2007, May 2011, September 2011, and April 2014; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the May 2011, September 2011, and April 2014 VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full psychiatric examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to this claim that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his musculoligamentous strains of both knees have been more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in July 2007, May 2011, September 2011, and April 2014, as well as records of the Veteran's ongoing treatment at the Omaha-VA Nebraska-Western Iowa Health Care System.  At the July 2007 examination, the Veteran complained of pain in his knees that had grown increasingly worse over the past several years.  He denied swelling, effusion, laxity, or instability in either knee but stated that the pain was exacerbated by long periods of standing or climbing up stairs.  Pain, tenderness, and stiffness were noted on physical examination, but no instability was noted, and the Veteran's gait was found to be normal.  Range of motion of the knees was recorded as normal, with flexion to 140 degrees and extension to 0 degrees bilaterally, although the examiner did not provide a numerical reading as to where any pain on motion began.  No additional limitation was found on repetition.  Radiological examination was normal in the knees bilaterally.  The Veteran was diagnosed with musculoligamentous strain of each knee.  

Report of the May 2011 VA examination noted the Veteran's complaints of pain in his knees that had continued to worsen.  He reported being able to stand for only 30 minutes or walk for only two blocks before needing to rest.  He stated that he had quit his job the year prior due to problems with his knees and feet.  He was noted to be unable to engage in exercise or sports due to his service-connected knee disorder.  Physical examination revealed a normal gait, and range-of-motion testing showed him to have flexion to 120 degrees bilaterally, with extension to 5 degrees on the right and 10 degrees on the left, with increased pain on repetitive motion.  No instability was found, but mild weakness and fatigability were noted.  Radiological examination revealed mild bilateral degenerative joint disease of the knees.  The examiner found the Veteran's knee disabilities to be moderate in severity.  

Report of the September 2011 VA examination noted that the Veteran again complained of knee pain and stated that he had left his job "as he had too much walking and computer work."  He stated that he was unable to stand for more than 15 to 20 minutes and indicated that he had a limp intermittently due to knee pain.  He reported experiencing pain when walking up and down stairs or inclines, which required him to use hand rails.  He stated that he could walk for approximately three blocks before needing a rest.  He further reported difficulty with some activities, such as carrying heavy bags or mowing large parts of his lawn.  Physical examination revealed a normal gait and bilateral knee tenderness and guarding.  Range-of-motion testing found flexion of the left knee to 90 degrees without pain and extension to 10 degrees without pain.  Flexion of the right knee was found to be to 80 degrees without pain, and extension to 20 degrees without pain.  The examiner noted muscle spasms during flexion of both knees due to guarding through the motion.  No additional limitations were noted on repetitive motion testing.  

Pursuant to the Board's February 2014 remand, the Veteran was again provided VA examination in April 2014.  At that time, he was diagnosed with musculoligamentous strain with mild degenerative joint disease of the knees bilaterally.  The Veteran complained of pain, aching, popping, and cracking in the right worse than and the left, as well as instability in the left knee.  He also reported flare-ups with weather changes and prolonged squatting or stair-climbing.  Range-of-motion testing showed flexion to 130 degrees and full extension to 0 degrees bilaterally without pain.  No additional limitations were noted on repetition.  The examiner found the Veteran to have limitation of motion and painful movement in both knees, with disturbance of locomotion on the left.  Instability was noted in the left knee only.  Tenderness to palpation was noted bilaterally, although muscle strength was normal.  The examiner opined that it is possible that additional pain and limitation of motion occurs during a flare-up but that "actual additional loss cannot be determined unless an examiner is present to objectively measure any additional loss."

Records of the Veteran's ongoing treatment with VA treatment providers reflect that the Veteran has consistently sought treatment for his knee problems in the years since his claim was filed.  In addition to the medical evidence, the Veteran has submitted statements in support of his claims.  Each of these statements reflects complaints similar to those reported at the VA examinations.  

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, and weakness in the knees, which problems are exacerbated by prolonged walking and other activities.  The VA examination reports reflect the Veteran's reported history of pain, weakness, and stiffness, and VA examiners have noted that the Veteran had pain at the extremes of range of motion of the knees.  The Board notes, however, that at the May 2011 VA examination, the Veteran was found to have range of motion of flexion to 120 degrees bilaterally, with extension to 5 degrees on the right and to 10 degrees on the left, with mild to moderate pain at the endpoints of motion.  Similarly, at the September 2011 VA examination, the Veteran was found to have range of motion from 20 to 80 degrees on the right, and from 10 to 90 degrees on the left, with pain at the endpoints of flexion bilaterally.  Finally, at the April 2014 examination, the Veteran's range of motion was found to be from 0 to 130 degrees without pain bilaterally, and no additional loss of function on repetitive-motion testing.

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports an initial rating in excess of 10 percent for musculoligamentous strain of the right knee for the period prior to May 27, 2011.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's musculoligamentous strain of the right knee was so disabling as to approximate the level of impairment required for the assignment of a rating greater than the 10 percent initially assigned for the period prior to May 27, 2011.  In reaching this decision, the Board observes that range-of-motion testing showed that, for the period prior to May 27, 2011, the Veteran's flexion and extension levels did not result in a level of disability warranting a rating higher than the 10 percent initially assigned, even when pain on motion is taken into consideration.  As noted above, at a July 2007 VA examination, the Veteran demonstrated full flexion of 140 degrees with full extension, which does not approximate the compensable levels (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Code 5003 is 10 percent.  Although the medical evidence reflects that the Veteran complained of pain, stiffness, and tenderness on motion of his right knee, there is no evidence to suggest that he had functional losses of his right knee tantamount to a compensable level of limited motion at any time prior to May 27, 2011.  Thus, even considering the pain on motion noted by the Veteran's VA providers and complained of by the Veteran, the Board concludes that the Veteran's musculoligamentous strain of the right knee was not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period prior to May 27, 2011.  The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261 for the period prior to May 27, 2011.  As noted above, VA examinations and VA treatment records show that the Veteran's range of motion of the right knee was full, with flexion of 140 degrees and extension to 0 degrees, for the period prior to May 27, 2011.  Although it is not fully clear from the record, the July 2007 examiner did not indicate that pain on motion was experienced at any point throughout the Veteran's range of motion of the right knee.  As such, neither VA examination reports nor treatment records revealed limitation of flexion or extension of the right knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 or 5261 at any time prior to May 27, 2011.  As the functional impact of the Veteran's musculoligamentous strain of the right knee was considered by the examiners and the 10 percent rating initially assigned, no higher rating is warranted under Diagnostic Code 5260 or 5261 for the period prior to May 27, 2011.

Similarly, upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a rating in excess of 30 percent for the Veteran's musculoligamentous strain of the right knee for the period from May 27, 2011, to March 27, 2014.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's musculoligamentous strain of the right knee was so disabling as to approximate the level of impairment required for the assignment of a rating greater than the 30 percent in effect from May 27, 2011, to March 27, 2014.  In reaching this decision, the Board acknowledges that the Veteran was noted to have pain on motion in his knee and limitation of flexion to 80 degrees and extension to 20 degrees at the September 2011 VA examination.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-07.  Although a limitation of flexion of 80 degrees does not warrant a compensable rating under Diagnostic Code 5260, the Board notes that the finding of extension limited to 20 degrees warrants a 30 percent disability rating under Diagnostic Code 5261, governing limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Thus, the 30 percent rating assigned for the period from May 27, 2011, to March 27, 2014, was the proper rating for the Veteran's musculoligamentous strain of the right knee for that period, based on the limitation of extension caused by the disability.  Even considering the Veteran's documented weakness, stiffness, and pain on repetitive motion, the Board concludes that the Veteran's musculoligamentous strain of the right knee was not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period from May 27, 2011, to March 27, 2014.  In short, there is no suggestion in the record that the Veteran's functional losses due to problems such as pain or flare-ups equated to limitation of motion such that a higher rating could be assigned for musculoligamentous strain of the right knee for the period from May 27, 2011, to March 27, 2014.

As noted above, VA examinations and VA treatment records show that the Veteran's range of flexion of the right knee was limited to no worse than 80 degrees for the period from May 27, 2011, to March 27, 2014.  As such, neither VA examination reports nor treatment records revealed limitation of flexion of the right knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 for the period from May 27, 2011, to March 27, 2014.  As the functional impact of the Veteran's right knee disability was considered by the examiners and the ratings assigned as discussed above, no separate rating is warranted under Diagnostic Code 5260 for the period from May 27, 2011, to March 27, 2014.

The Board further does not find that the clinical evidence supports a rating in excess of 10 percent for musculoligamentous strain of the right knee for the period since March 27, 2014.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's musculoligamentous strain of the right knee is so disabling as to approximate the level of impairment required for the assignment of a rating greater than the 10 percent assigned for the period from March 27, 2014.  In reaching this decision, the Board observes that range-of-motion testing showed that, for the period from March 27, 2014, the Veteran's flexion and extension levels did not result in a level of disability warranting a rating higher than the 10 percent currently assigned, even when pain on motion is taken into consideration.  As noted above, at the April 2014 VA examination, the Veteran demonstrated flexion of 130 degrees with full extension without pain on motion, which does not approximate the compensable levels (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Code 5003 is 10 percent.  Although the medical evidence reflects that the Veteran complained of pain, stiffness, and tenderness on motion of his right knee, there is no evidence to suggest that he has functional losses of his right knee tantamount to a compensable level of limited motion at any time since March 27, 2014.  Thus, even considering the pain on motion noted by the Veteran's VA providers and complained of by the Veteran, the Board concludes that the Veteran's musculoligamentous strain of the right knee is not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period from March 27, 2014.  The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261 for the period from March 27, 2014.  As noted above, VA examination and VA treatment records show that the Veteran's range of motion of the right knee is of flexion of 130 degrees and extension to 0 degrees without pain on motion or any limitation on repetitive motion testing, for the period from March 27, 2014.  As such, neither VA examination reports nor treatment records reveal limitation of flexion or extension of the right knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 or 5261 at any time from March 27, 2014.  As the functional impact of the Veteran's musculoligamentous strain of the right knee is considered by the examiners and the 10 percent rating currently assigned, no higher rating is warranted under Diagnostic Code 5260 or 5261 for the period from March 27, 2014.

In connection with the July 2013 joint motion, the Board again points out, as explained in some detail in the Introduction above, that a review of the procedural history of his claims establishes that the Veteran is in receipt of a single rating for his right knee disorder-musculoligamentous strain of the right knee-which was initially rated as 10 percent disabling prior to May 27, 2011; as 30 percent disabling from May 27, 2011, to March 27, 2014; and as 10 percent disabling thereafter.  There has not been a separately compensable rating for the Veteran's right knee disorder at any time during the rating period, as clarified by the RO in the March 2012 rating decision establishing that there had been clear and unmistakable error in the November 2011 rating decision, referenced in the joint motion, that assigned the separate 30 percent rating.  In the March 2012 decision, the RO terminated the separate rating and, instead, awarded the Veteran an increased rating, to 30 percent, for his musculoligamentous strain of the right knee, effective from May 27, 2011.  Thus, the effect of the March 2012 decision was to award an increased rating of 30 percent for the Veteran's musculoligamentous strain of the right knee, effective from May 27, 2011, and to eliminate the award of a separate rating.  The facts establish that the Veteran has not, at any point during the appellate period, been in receipt of separate ratings for his single right knee disorder; to the extent that any such separate rating was assigned, the RO has established that it was done so in error, and the Veteran has not challenged that finding.

Regarding the Veteran's left knee, upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports an initial rating in excess of 10 percent for musculoligamentous strain of the left knee at any time during the claim period.  In that connection, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's musculoligamentous strain of the left knee is so disabling as to approximate the level of impairment required for the assignment of a rating greater than the 10 percent disability rating initially assigned.  In reaching this decision, the Board acknowledges that the Veteran has been noted to have pain on motion in his left knee, with limitation of flexion to 90 degrees and extension to 10 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-07.

As noted above, on examination of the left knee the Veteran has shown, at worst, flexion limited to 90 degrees and extension limited to 10 degrees.  Although a limitation of flexion of 90 degrees does not warrant a compensable rating under Diagnostic Code 5260, the Board notes that the finding of extension limited to 10 degrees warrants a 10 percent disability rating under Diagnostic Code 5261, governing limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Thus, the 10 percent rating initially assigned is the proper rating for the Veteran's musculoligamentous strain of the left knee, based on the limitation of extension caused by the disability.  Even considering the Veteran's documented weakness, stiffness, and pain on repetitive motion, the Board concludes that the Veteran's musculoligamentous strain of the left knee is not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria.  In short, there is no suggestion in the record that the Veteran's functional losses due to problems such as pain or flare-ups equate to limitation of motion such that a higher rating could be assigned for musculoligamentous strain of the left knee at any time during the claim period.

As noted above, VA examinations and VA treatment records show that the Veteran's range of flexion of the left knee has been limited to no worse than 90 degrees.  As such, neither VA examination reports nor treatment records have revealed limitation of flexion of the left knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 at any time.  As the functional impact of the Veteran's left knee disability has been considered by the examiners and the ratings currently assigned as discussed above, no separate rating is warranted under Diagnostic Code 5260 for the Veteran's left knee disability.

Further, upon review of the relevant medical evidence, the Board finds that a separate compensable rating is not warranted for the right knee based on subluxation or lateral instability.  In that connection, the Board notes that Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or lateral instability.  In this case, the Veteran has been granted a separate disability rating for instability of the left knee, which rating is discussed in more detail in the remand below.  He has not complained of instability in his right knee, and no instability of the right knee has been identified on physical examination at any time.  No instability has been noted by any VA examiner or at any VA treatment visit.  Therefore, the Board does not find that a separate compensable rating is warranted for the right knee on account of lateral instability or subluxation. 

The Board has considered the Veteran's and his representative's contentions with regard to his claims for higher ratings for his service-connected knee disabilities.  While the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected knee disorders have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that the Veteran has not been hospitalized due to his service-connected knee disabilities.  In addition, although he has been awarded entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), this decision was made based not just on his service-connected knee disabilities but on multiple other service-connected disorders as well.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected musculoligamentous strain of the right knee warrants an initial rating of no more than 10 percent prior to May 27, 2011, no more than 30 percent from May 27, 2011, to March 27, 2014, and no more than 10 percent thereafter.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2013).  The Board further finds that the Veteran's service-connected musculoligamentous strain of the left knee warrants a rating of no more than the 10 percent initially assigned.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2013).  This is so for the entirety of the appellate period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the right knee for the period prior to May 27, 2011, is denied.  

Entitlement to a rating in excess of 30 percent for musculoligamentous strain of the right knee for the period from May 27, 2011, to March 27, 2014, is denied.  

Entitlement to a rating in excess of 10 percent for musculoligamentous strain of the right knee for the period from March 27, 2014, is denied.  

Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the left knee is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the propriety of the initial 10 percent rating assigned for instability of the left knee.

As noted in the introduction, the AOJ issued a rating decision in June 2014 awarding a separate 10 percent disability rating for instability of the left knee.  The Veteran was provided supplemental statements of the case (SSOCs) in June and July 2014, in which the AOJ denied the Veteran's claims for increase for his musculoligamentous strain of the right and left knees; however, the left knee instability issue was not addressed.  

Because the claims that were originally appealed to the Board included an increased disability rating for the Veteran's left knee disability, and because the AOJ awarded a separate rating for instability of the left knee pursuant to that claim, the question of whether a higher rating should now be assigned for service-connected instability of the left knee remains on appeal.  38 C.F.R. § 4.71a (2013).

When additional evidentiary development is undertaken by the AOJ on an issue on appeal, an SSOC is required.  38 C.F.R. § 19.31 (2013).  After awarding the separate rating in June 2014, the AOJ did not prepare an SSOC, and no withdrawal of the appeal of this particular rating question was submitted by the Veteran.  Consequently, a remand is required so that an SSOC may be issued.

In view of the foregoing, the case is REMANDED for the following action:

The AOJ must issue an SSOC that specifically addresses the initial 10 percent disability rating assigned for instability of the left knee, unless the Veteran is satisfied with the 10 percent rating assigned.  The pertinent rating criteria should be cited, as well as the evidence addressed in the AOJ's analysis.  The Veteran should be afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


